Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 Response to Amendment
	This office action is in response to the amendment filed on 12/8/2020. Currently claims 1-15 are pending.
Response to Arguments
Applicant’s arguments, see pgs 5-6, filed 10/19/2020 (please note that difference in dates between the arguments and amendments are caused by an after-final submission being filed prior to filing a request for continued examination), with respect to the rejection(s) of claim(s) 1,3-4, 7-8, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Arai, claims 2, 9-11, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Arai in view of Graney and claims 5-6  rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Arai in view of Anderhub have been fully considered and are 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of U.S. Patent No. 9015919 (hereafter known as US pat ‘919 and cited previously in list of references mailed on 11/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘919 anticipates every limitation of claims 1-6 and 12-15.

Regarding Claim 1:
A method for assembling and sealing a surgical instrument [see claim 1… “A method for assembling and sealing a reusable electrical surgical instrument”], comprising:
providing at least two body shells of an instrument, each body shell having at least one joining surface, where a pair of mutual joining surfaces is defined by the joining surface one body shell that is configured to mate with the joining surface of a second body shell, at least one joining surface of the pair of mutual joining surfaces having a runner system surrounding the perimeter substantially near the edge”]
inserting an injection device into an inlet port of the first runner system [see claim 1 of US pat ‘919… “the runner system having an inlet port and an outlet port connected by a bridge section” and  “inserting an injection device into the inlet port”]; 
injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from an outlet port of the first runner system [see claim 1 of US pat ‘919… “injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from the outlet port”]; and
removing the injection device from the inlet port while continuing to inject elastomer material from the injection device. [see claim 1 of US pat ‘919… “removing the injection device from the inlet port while continuing to inject elastomer material from the injection device”]

Regarding claim 2, wherein inserting the injection device into the first runner system includes inserting the injection device into the first runner system such that a tip of the injection device is inserted past a bridge section of the first runner system that a bridge section, separate from the first groove, that fluidly connects the inlet and outlet ports” and “inserting an injection device into the inlet port past the bridge section”].

Regarding claim 3, further comprising securing the first and second body shells in position relative to one another before inserting the injection device into the inlet port [see claim 1 of US pat ‘919… “securing the body shells in position relative to each other”]

Regarding claim 4, see claim 5 of US pat ‘919 which teaches this claim with similar language.

Regarding claim 5, curing the elastomer material to form a seal between the first and second body shells along the first and second joining surfaces [see claim 1 of US pat ‘919…. “curing the elastomer material forming a seal along the pair of mutual joining surfaces”]

Regarding claim 6, wherein curing the elastomer material includes forming a bond between the first and second joining surfaces with the elastomer material [see claim 4 of US pat ‘919… “wherein the step of curing further comprises the elastomer material forming a bond with the first and second body shells along the pair of mutual joining surfaces”]



Regarding Claim 12:
A method for assembling and sealing a surgical instrument [see claim 1 of US pat ‘919… “A method for assembling and sealing a reusable electrical surgical instrument”] comprising:
mating a first joining surface of a first body shell with a second joining surface of a second body shell, the first joining surface having a first runner that surrounds a perimeter of the first joining surface [see claim 1 of US pat ‘919… “providing at least two body shells of an instrument, each body shell having at least one joining surface, where a pair of mutual joining surfaces is defined by the joining surface one body shell that is configured to mate with the joining surface of a second body shell, at least one joining surface of the pair of mutual joining surfaces having a runner system surrounding the perimeter substantially near the edge”];
positioning a tip of an injection device in a first runner system which includes the first runner [see claim 1 of US pat ‘919… “the runner system having an inlet port and an outlet port connected by a bridge section” and  “inserting an injection device into the inlet port”]
injecting elastomeric material through the tip until elastomeric material exits from an outlet port of the first runner system [see claim 1 of US pat ‘919… “injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from the outlet port”]; and
“removing the injection device from the inlet port while continuing to inject elastomer material from the injection device”]

Regarding claim 13, wherein positioning a tip of the injection device in the first runner system includes positioning the tip in an inlet port of the first runner system and beyond a bridge section of the first runner system, the bridge section fluidly coupling the inlet and outlet ports of the first runner system [see claim 1 of US pat ‘919… “inserting an injection device into the inlet port past the bridge section” and “the runner system 
having an inlet port and an outlet port connected by a bridge section”]



Regarding Claim 14
A method of assembling and sealing a surgical instrument [see claim 1 of US pat ‘919… “A method for assembling and sealing a reusable electrical surgical instrument”] comprising:
mating a first joining surface of a first body shell with a second joining surface of a second body shell, one of the first or second joining surfaces having a runner system that extends along a perimeter of the respective first or second body shells [see claim 1 of US pat ‘919… “providing at least two body shells of an instrument, each body shell having at least one joining surface, where a pair of mutual joining surfaces is defined by the joining surface one body shell that is configured to mate with the joining surface of a second body shell, at least one joining surface of the pair of mutual joining surfaces having a runner system surrounding the perimeter substantially near the edge, the runner system having an inlet port and an outlet port connected by a bridge”]; 
positioning a tip of an injection device in the runner system [see claim 1 of US pat ‘919… “the runner system having an inlet port and an outlet port connected by a bridge section” and  “inserting an injection device into the inlet port”];
injecting elastomeric material through the tip until elastomeric material exits from an outlet port of the runner system [see claim 1 of US pat ‘919… “injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from the outlet port”]; and
removing the tip from the runner system [see claim 1 of US pat ‘919… “removing the injection device from the inlet port”]



Regarding Claim 15, wherein positioning a tip of the injection device in the first runner system includes positioning the tip in an inlet port of the first runner system and beyond a bridge section of the first runner system, the bridge section fluidly coupling the inlet and outlet ports of the first runner system [see claim 1 of US pat ‘919… “inserting an injection device into the inlet port past the bridge section” and “the runner system 
having an inlet port and an outlet port connected by a bridge section”]



Claims 1,3-4, 7-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al (US 20130256380) hereafter known as Schmid in further view Ironmonger et al (GB 2115084) hereafter known as Ironmonger in further view of Arai et al (US 20060038319) hereafter known as Arai.

Regarding Claim 1:
Schmid discloses
A method for assembling and sealing a surgical instrument [see para 349 in particular see “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded” and see para 445 “molding methods may include, but are not limited to, blow molding, injection molding”], comprising: 
mating a first joining surface of a first body shell with a second joining surface of a second body shell [see para 349… “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material and are designed to mate together.” Right hand and left hand case members are at least a first and second body shell as claimed],
 the first joining surface of the first body shell defining a first runner system that surrounds a perimeter of the first joining surface [see para 445… “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”. While not explicitly stating the first runner system surrounds the perimeter of 
Schmid also discloses using nozzles (a tip of an injection device) for injection modeling but doesn’t provide more specific details as to the nozzles [see para 445 “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”] and elastomer material [see para 349 “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material” and para 402 “polymer may comprise a bioabsorbable, biocompatible elastomeric copolymer”.]
However, Schmid is silent as to all the exact details as to how injection molding is performed and therefore does not explicitly recite the steps of “inserting an injection device into an inlet port of the first runner system”, “injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from an outlet port of the first runner system” and “removing the injection device from the inlet port while continuing to inject elastomer material from the injection device” as claimed. Additionally, Schmid only describes the first joining surface of the first body defining a first runner system and thus does not disclose “the first joining surface of the first body shell having a first runner system”.
Ironmonger discloses that one known way to mate and seal two components together is to place runners at the peripheries between the two components being also see Fig. 1 element 22 (which is at least a runner) placed between elements 12 and 10 of Ironmonger. ] directed at the analogous problem of sealing together two elements [see abstract… “A method of sealing a joint between two parts 10, 12”]
Arai discloses injection molding by first injecting the material to be molded into an inlet within a runner and emitting this material through an outlet of the same runner [see para 40 in particular “under such an arrangement, the injection-molding machine 112 injects melted resin into the runner 134.  The injected resin flows into the filling chamber 44 through the gate 130 and the inlet opening 40.” Also see labelled Figure 7 of Arai directly below rejection to claim 1. Based on these sections it also implied that the injection device will additionally be removed as the purpose is to just inject resin inside.] 
Since Schmid is silent as to exactly where the runners are placed besides at the peripheries of the two shells being mated and Ironmonger teaches that one way known in the art to mate two structures together is to place the runners on the peripheries between the two elements being mated (ie like the two shells being mated), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Schmid to place the runners on the peripheries between both shells similarly to that disclosed by Ironmonger because this is a known way of sealing two components together.
It would have been obvious to one having skill to modify Schmid in view of Ironmonger by including injection and outlet ports in Schmid in view of Ironmonger’s runners and perform the same steps of injecting elastomer similar to that described by 

    PNG
    media_image1.png
    767
    811
    media_image1.png
    Greyscale

Regarding Claim 3, para 2 of Arai discloses that the molding process includes a composite product with two segments being connected [see “The present invention relates to a method and apparatus for manufacturing a composite product which has two parts connected with each other.”]. Furthermore, Fig. 7 of Ari shows configuring the segments to be molded in a mold assembly first to create different segments [see elements 18, 24 and 50 in Fig. 7 of Ari which shows segments of a desired product being positioned]. Therefore, it is understood that Schmid in view of Ironmonger in view of Arai would perform the same step with respect to the first and second body shells 

Regarding Claim 4, para 349 of Schmid discloses connecting case members (ie linked to the body shells) by use of additionally screws [see in particular “Such case members may be attached together by snap features, pegs and sockets molded or otherwise formed therein and/or by adhesive, screws, etc.”].

Regarding Claims 7:
As disclosed to the rejection of claim 1 above, Schmid in view of Ironmonger in view of Arai discloses all the limitations of claim 1 which includes aligning runner systems for defining all joining surfaces as indicated above. Therefore, claim 7 is recited.

Regarding Claim 8
Schmid in view of Ironmonger in view of Arai discloses the invention substantially as claimed including all the limitations of claims 1 and 7 which includes a first and second shell mated by first and second joining surfaces that are aligned with a first and second runner system around the perimeters as recited in these claims.
However, Schmid in view of Ironmonger in view of Arai fails to disclose a third shell with a third joining surface with a third runner and mating the third joining surface of a third body shell with the first and second joining surfaces as claimed.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Schmid in view of Ironmonger in view of Arai to include a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]



Regarding Claim 12
Schmid discloses:
A method for assembling and sealing a surgical instrument [see para 349 in particular see “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded” and see para 445 “molding methods may include, but are not limited to, blow molding, injection molding”] comprising:
mating a first joining surface of a first body shell with a second joining surface of a second body shell [see para 349… “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material and are designed to mate together.” Right hand and left hand case members are at least a first and second body shell as claimed], the first joining surface defining a first runner that surrounds a perimeter of the first joining surface [see para 445… “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”. 

Schmid also discloses using nozzles (a tip of an injection device) for injection modeling but doesn’t provide more specific details as to the nozzles [see para 445 “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”] and elastomer material [see para 349 “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material” and para 402 “polymer may comprise a bioabsorbable, biocompatible elastomeric copolymer”.]
However, Schmid is silent as to all the exact details as to how injection molding is performed and therefore does not explicitly recite the steps of: “positioning a tip of an injection device in a first runner system which includes the first runner”, “injecting elastomeric material through the tip until elastomeric material exits from an outlet port of the first runner system” and “removing the tip from the first runner system while continuing to inject elastomeric material.”. Additionally, Schmid only describes the first joining surface of the first body as having defining a first runner system and thus does not disclose “the runners as defining the first joining surface of the first body shell having a first runner system”.
also see Fig. 1 element 22 (which is at least a runner) placed between elements 12 and 10 of Ironmonger. ] directed at the analogous problem of sealing together two elements [see abstract… “A method of sealing a joint between two parts 10, 12”]
Arai discloses injection molding by first injecting the material to be molded into an inlet within a runner and emitting this material through an outlet of the same runner [see para 40 in particular “under such an arrangement, the injection-molding machine 112 injects melted resin into the runner 134.  The injected resin flows into the filling chamber 44 through the gate 130 and the inlet opening 40.” Also see labelled Figure 7 of Arai directly below rejection to claim 12. Based on these sections it also implied that the injection device will additionally be removed as the purpose is to just inject resin inside.] 
Since Schmid is silent as to exactly where the runners are placed besides at the peripheries of the two shells being mated and Ironmonger teaches that one way known in the art to mate two structures together is to place the runners on the peripheries between the two elements being mated (ie like the two shells being mated), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Schmid to place the runners on the peripheries between both shells similarly to that disclosed by Ironmonger because this is a known way of sealing two components together.


    PNG
    media_image1.png
    767
    811
    media_image1.png
    Greyscale

Regarding Claim 14:
Schmid discloses:
A method of assembling and sealing a surgical instrument [see para 349 in particular see “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded” and see para 445 “molding methods may include, but are not limited to, blow molding, injection molding”]
comprising:
mating a first joining surface of a first body shell with a second joining surface of a second body shell [see para 349… “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material and are designed to mate together.” Right hand and left hand case members are at least a first and second body shell with surfaces as claimed], one of the first and second joining surfaces defining a runner system that extends along a perimeter of the first and second body shells [see para 445… “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”. While not explicitly stating the runner system surrounds the perimeter of the first and second surfaces, Schmid clearly indicates use of runners for injection molding the body shells together. For the runner to be used in injection molding, the runner needs to surround the perimeter of interest for sealing. Therefore, the step of a runner system that surrounds a perimeter of the first or second surfaces is implicitly recited.];
Schmid also discloses using nozzles (a tip of an injecting device) for injection modeling but doesn’t provide more specific details as to the nozzles [see para 445 “In injection molding, an opening may comprise a nozzle and/or channels/runners and/or mold cavities and features.”] and elastomer material [see para 349 “the handle assembly 100 as shown comprises a right hand case member 102 and a left hand case member (not illustrated) that are molded or otherwise fabricated from a polymer or plastic material” and para 402 “polymer may comprise a bioabsorbable, biocompatible elastomeric copolymer”.]
However, Schmid is silent as to all the exact details as to how injection molding is performed and therefore does not explicitly recite the steps of “positioning a tip of an injection device in the runner system”, “injecting an elastomer material from the injection device through the inlet port until the elastomer material exits from an outlet port of the first runner system” and “removing the tip from the runner system” as claimed. Additionally, Schmid only describes one of the first or second joining surfaces defining a runner system and thus does not disclose “one of the first or second joining surfaces having a runner system”
Ironmonger discloses that one known way to mate and seal two components together is to place runners at the peripheries between the two components being mated and then to full these runners with a polymer [see Fig. 1 elements 12 and 10 of Ironmonger (which are two elements being sealed to each other) also see Fig. 1 element 22 (which is at least a runner) placed between elements 12 and 10 of Ironmonger. ] directed at the analogous problem of sealing together two elements [see abstract… “A method of sealing a joint between two parts 10, 12”]
Arai discloses injection molding by first positioning a tip of an injection device in the runner system  and emitting this material through an outlet of the same runner [see para 40 in particular “under such an arrangement, the injection-molding machine 112 injects melted resin into the runner 134.  The injected resin flows into the filling chamber 44 through the gate 130 and the inlet opening 40.” Also see labelled Figure 7 of Arai 
Since Schmid is silent as to exactly where the first or second runners are placed besides at the peripheries of the two shells being mated and Ironmonger teaches that one way known in the art to mate two structures together is to place both runners on the peripheries between the two elements being mated (ie like the two shells being mated), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Schmid to place both the runners (which includes either the claimed first or second runners) on the peripheries between both shells similarly to that disclosed by Ironmonger because this is a known way of sealing two components together.
It would have been obvious to one having skill to modify Schmid in view of Ironmonger by including injection and outlet ports in Schmid’s runners and perform the same steps of injecting elastomer similar to that described by Arai because while Schmid discloses sealing a surgical instrument via injection modeling, Schmid is silent as to the details of how injection molding is performed and Arai provides the steps known for injection molding.

    PNG
    media_image2.png
    650
    687
    media_image2.png
    Greyscale



Claims 2, 9-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Ironmonger in view of Arai as applied to claims 1, 8, 12 and 15 above respectively, and further in view of Graney et al (US 20060069431) hereafter known as Graney.

Regarding Claims 2, 13 and 15:
Schmid in view of Ironmonger in view of Arai discloses the invention substantially as claimed including all the limitations of claims 1, 12 and 14.
However, Schmid in view of Ironmonger in view of Arai does not disclose a bridge section of a first runner system and therefore, Schmid in view of Ironmonger in 
Graney discloses bridges to be positions furthest away from the runner surfaces [see para 40] in the analogous art of injection molding in the surgical field [see abstract in particular see “Apparatus and methods for injection molding intraocular lenses”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schmid in view of Ironmonger in view of Arai by positioning the injection device past the bridge section similar to that described by Graney for each runner system used as this is the deepest portion of the surfaces, therefore by inserting the injection device here, the distribution of the mold will be more evenly distributed between the injection and outlet ports.

Regarding Claims 9-11:
Schmid in view of Ironmonger in view of Arai discloses the invention substantially as claimed including all the limitations of claims 1 and 8 which includes a runner systems and insertion of elastomer material by an injection device into inlet port as disclosed above.
However, Schmid in view of Ironmonger in view of Arai does not disclose using a second tip of injection device into an inlet port of the third runner system, or performing this concurrently.
Graney discloses bridges to be positions furthest position furthest away from the runner surfaces [see para 40] in the analogous art of injection molding in the surgical Apparatus and methods for injection molding intraocular lenses”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schmid in view of Ironmonger in view of Arai
 by positioning the injection device past the bridge section similar to that described by Graney for each runner system used as this is the deepest portion of the surfaces, therefore by inserting the injection device here, the distribution of the mold will be more evenly distributed between the injection and outlet ports.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Schmid in view of Ironmonger in view of Arai in view of Graney to include the insertion of elastomer into an inlet port for the third runner with as an additional second tip because absent unexpected results such a modification would be a mere duplication of steps which has been indicated as obvious absent new and unexpected results [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
	Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Schmid in view of Ironmonger in view of Arai in view of Graney by injecting both tips concurrently as there are a limited possible permutations when to insert the needle tips relative to each other (ie either one before, or concurrently) and use concurrently is one of these possible limitations.


s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Ironmonger in view of Arai as applied to claim 1 above, and further in view of Anderhub et al (US 5395364) hereafter known as Anderhub.
Schmid in view of Ironmonger in view of Arai discloses the invention substantially as claimed including all the limitations of claim 1 and using elastomer material to form a bond between first and second joining surfaces as elastomer material is positioned around the perimeter of the first and second surfaces as indicated in the rejection to claim 1.
However, Schmid in view of Ironmonger in view of Arai makes no reference to curing.
Anderhub discloses including a mixture of an elastomer with a curing agent and curing this mixture provides the advantage of providing elongation without tearing  [see Col. 2 lines 25-40 in particular see “forming the seal as a silicon seal having a 1:10 ratio mixture of curing agent and Dow Corning SILASTIC which when cured has enough elasticity to elongate approximately 100% without tearing”… also while not explicitly stated that the mixture is cured… the mixture is implied to have been cured by use of a curing agent ] in the analogous art of surgical instruments [see Col. 1 lines 10-20 of Anderhub… “The invention relates to endoscopic surgical tools.”]
It would have been obvious to one having ordinary skill in the art to modify Schmid in view of Ironmonger in view of Arai by using a curing agent and curing the mixture similarly to that taught by Anderhub because this addition would provide the advantage of allowing the sealed surgical instrument to have the ability to stretch but not tear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792